         Case 1:20-cv-11357-LTS Document 24 Filed 07/06/21 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                )
SAMSON RACIOPPI,                                )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )      Civil No. 20-11357-LTS
                                                )
GOVERNOR CHARLIE BAKER, in his                  )
personal and official capacity as Governor      )
for the State of Massachusetts; MAYOR           )
MARTIN WALSH, in his personal and               )
official capacity as the Mayor for the City     )
of Boston; and COMMISSIONER                     )
WILLIAM EVANS, in his personal and              )
official capacity as the Commissioner for       )
the Boston Police Department,                   )
                                                )
       Defendants.                              )
                                                )


         ORDER ON DEFENDANTS’ MOTIONS TO DISMISS (DOC. NOS. 10, 18)

                                              July 6, 2021


SOROKIN, J.

       Samson Racioppi brought this pro se action on August 11, 2020. Doc. No. 1. He names

as defendants Governor Baker, Mayor Walsh, and Commissioner Evans, suing all three for

violations of his constitutional rights under § 1983 and alleging an additional defamation claim

against Walsh and Evans. Doc. No. 13-1 ¶¶ 36-45. Thereafter, Racioppi filed a Motion to Amend

the Complaint, Doc. No. 13, and the defendants filed motions to dismiss the action. Doc. Nos.

11, 19. For the reasons that follow, the Court ALLOWS Racioppi’s Motion to Amend and

ALLOWS the defendants’ Motions to Dismiss.
         Case 1:20-cv-11357-LTS Document 24 Filed 07/06/21 Page 2 of 16




I.     BACKGROUND 1

       On August 11 and 12, 2017, the “Unite the Right” rally occurred in Charlottesville,

Virginia. Doc. No. 13-1 ¶ 6. Heather Heyer was killed by a demonstrator during the event,

sparking national outrage. Id. ¶¶ 6-7. A “Boston Free Speech” rally (“the Boston rally”) was

scheduled to occur a week later, on August 19. Id. Following the events in Charlottesville, Walsh

made several statements to the media, including: “The whole premise behind what they’re doing

there—the white supremacist group and the neo-Nazis . . . From my understanding they want to

come to Boston next week. There’s no place for that type of hate.” Id. ¶¶ 21-26.

       Racioppi requested and was granted permission to speak at the Boston rally by the event

organizers. Id. ¶ 9. After becoming a speaker but before attending the Boston rally, Racioppi

engaged in media interviews where he disclaimed membership in any Nazi, white supremacist,

or KKK organization. Id. ¶ 10.

       On August 18, 2017, at a joint press conference with Walsh, “Governor Baker stated that

he was working closely with Mayor Walsh and the City to coordinate efforts” for the Boston

rally. Id. ¶ 30. Racioppi alleges that during this conference, Walsh referred to the organizers of

the Boston rally “as hateful, even though they invited [Black Lives Matter]—A movement

fighting for the rights of African-American people—to speak.” Id. ¶ 25. During the same press




1
  Racioppi moved to amend his complaint before any responsive pleading, and before any
defendant moved to dismiss. Accordingly, that motion (Doc. No. 13) is ALLOWED as a matter
of course. Fed. R. Civ. P. 15(a)(1)(B). Because the original and Amended Complaint are nearly
identical, the Court construes the defendants’ motions as challenging the Amended Complaint.
As Racioppi opposed the defendants’ motions following his motion to amend, he has had an
opportunity to respond in the context of his amended allegations. In this Order, the Court
summarizes the facts as they are alleged in Racioppi’s Amended Complaint.


                                                 2
         Case 1:20-cv-11357-LTS Document 24 Filed 07/06/21 Page 3 of 16




conference, Evans said he had spoken to the FBI and established that there were “no threats” to

the event. Id. ¶¶ 33, 37.

       On August 19, 2017, Racioppi arrived at Boston Common intending to speak at the

Boston rally. Id. ¶ 11. He walked through the crowd without any security issues from protesters,

stopping to speak with a few of them. Id. Racioppi then approached a police officer standing near

the perimeter of the secure area, informed the officer that he was a speaker at the event, and

requested access to the bandstand. Id. ¶ 12. The officer said he could not enter at that location but

explained to Racioppi where he could find an entry point. Id. This is the only direct interaction

between Racioppi and any state or local official described in the Amended Complaint.

       Racioppi followed the officer’s directions, looking for an entrance, but stopped along the

way for some interviews. Id. ¶ 13. By the time Racioppi returned to the secure area, the police

had all moved to the inner perimeter, and no one remained to admit him beyond the outer

perimeter. Id. ¶ 14. Racioppi spoke with members of the public, who told him that the police

were not allowing anyone to enter. Id. Soon after, Racioppi observed other speakers being

ushered away with a police escort. Id. ¶ 16. Racioppi remained at the Common until one of the

Boston rally organizers informed him that a large crowd of protesters was about to arrive, and

that they might be violent. Id. ¶ 17. Racioppi then left the Common. Id. ¶¶ 17-19.

       After the Boston rally, Evans stated to the media: “We had a job to do. We did a great

job. I’m not going to listen to people who come in here and want to talk about hate. And you

know what? If they didn’t get in, that’s a good thing because their message isn’t what we want to

hear.” Id. ¶ 34. Racioppi later learned that during the Boston rally, Walsh had marched with

counter-protesters. Id. ¶ 27.




                                                 3
         Case 1:20-cv-11357-LTS Document 24 Filed 07/06/21 Page 4 of 16




       Racioppi instituted this action on August 11, 2020. His Amended Complaint alleges

claims against all defendants for violation of the First Amendment when he was denied access to

the bandstand, and violation of the Fourteenth Amendment when protestors outside the

bandstand were permitted to continue their speech activity. Id. ¶¶ 36-40. He also alleges a claim

for defamation against Walsh and Evans (“the municipal defendants”) for statements made prior

to and following the Boston rally. Id. ¶¶ 41-45. Governor Baker moved to dismiss on November

13, 2020, and the municipal defendants moved to dismiss on December 1, 2020. Racioppi

opposed both motions, and they are now ripe for resolution. 2

II.    LEGAL STANDARD

       A motion to dismiss must be granted when the court lacks subject matter jurisdiction or

when the complaint fails to state a claim upon which relief can be granted. Fed. R. Civ. P.

12(b)(1), (b)(6). Courts apply the same basic principles to motions to dismiss under Rules

12(b)(1) and 12(b)(6). Lyman v. Baker, 954 F.3d 351, 359-60 (1st Cir. 2020). The court “must

accept all well-pleaded facts alleged in the Complaint as true and draw all reasonable inferences

in favor of the plaintiff.” Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993). In addition, “a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Abernathy v. Dewey, 277 F. Supp. 3d 129, 137 (D. Mass. 2016)

(internal quotations omitted). Regardless of a plaintiff’s pro se status, it remains the case that

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).




2
  The Court resolves the motions on the papers. No party has requested a hearing, and the Court
finds that a hearing in this matter is unnecessary.
                                                  4
         Case 1:20-cv-11357-LTS Document 24 Filed 07/06/21 Page 5 of 16




       To satisfy the minimal requirements of notice pleading, a plaintiff must state clearly

which defendant or defendants committed each of the alleged wrongful acts and cannot lump

multiple defendants together. Canales v. Gatzunis, 979 F. Supp. 2d 164, 170-71 (D. Mass. 2013);

see Sanchez v. Pereira-Castillo, 590 F.3d 31, 48 (1st Cir. 2009) (“In response to a motion to

dismiss, we must determine whether, as to each defendant, a plaintiff’s pleadings are sufficient

to state a claim on which relief can be granted.”) (emphasis in original).

III.   DISCUSSION

       A.      Claims Against Governor Baker in his Official Capacity

       Racioppi is suing Governor Baker in his official capacity, seeking money damages. It is a

matter of well-settled law that he may not do so. Federal courts are courts of limited

jurisdiction. Fafel v. DiPaolo, 399 F.3d 403, 410 (1st Cir. 2005). The Supreme Court

has routinely held that in a suit for money damages, “an unconsenting State is immune from suits

brought in federal courts by her own citizens as well as by citizens of another State” by reason of

the Eleventh Amendment. Edelman v. Jordan, 415 U.S. 651, 663 (1974). Suits against state

officials in their official capacity are treated as suits against the state. Hafer v. Melo, 502 U.S.

21, 25 (1991). Similarly, 42 U.S.C. § 1983 “does not provide a federal forum for litigants who

seek a remedy against a state for alleged deprivations of civil liberties.” Will v. Mich. Dep’t of

State Police, 491 U.S. 58, 66 (1989). In other words, state officials sued in their official capacity

are not “persons” for the purposes of § 1983. Id. at 70-71. Because Racioppi’s claims against

Baker in his official capacity are both barred by the Eleventh Amendment and beyond the scope

of § 1983, such claims are dismissed.

       Accordingly, Governor Baker’s motion to dismiss is ALLOWED insofar as the claims

against him in his official capacity are concerned.



                                                   5
         Case 1:20-cv-11357-LTS Document 24 Filed 07/06/21 Page 6 of 16




       B.      Section 1983 Claims Against All Defendants

       Racioppi argues that (1) police officers executing the defendants’ security plan

refused Racioppi entry to the bandstand, interfering with his right to free speech, Doc. No. 23 at

5; (2) his inability to access the bandstand combined with the defendants’ public statements

demonstrate the defendants’ intent to deprive Racioppi of his constitutional rights, id. at 6; and

(3) Governor Baker’s participation in the development of the security plan shows tacit

authorization of the resulting deprivation of rights, Doc. No. 22 at 11-12. As explained in this

section, the facts Racioppi has described are insufficient to plausibly allege either supervisory

liability on the part of the named defendants or an actual violation of his constitutional rights.

               1. Supervisory Liability

       Racioppi does not allege that any defendant through their own actions personally

prevented him from accessing the bandstand to speak. Therefore, his claims require plausible

allegations that would support a finding of supervisory liability on the part of each defendant.

Section 1983 establishes a right to sue any (1) “person” who, (2) under “color of state law,”

(3) deprives federal “rights, privileges or immunities.” 42 U.S.C. § 1983. To establish personal

liability in a § 1983 action, the plaintiff must show that the official, acting under color of state

law, caused the deprivation of a federal right. Monell v. Dep’t of Soc. Servs. of City of New

York, 436 U.S. 658, 694 (1978). Personal participation is not the sole means for demonstrating

a defendant’s § 1983 liability. Under a theory of supervisory liability, the supervisor may be

liable if the plaintiff can show (1) deliberate indifference and (2) an affirmative link between the

supervisor’s conduct and the subordinate’s violative act or omission. Pereira-Castillo, 590 F.3d

at 49. Liability, however, cannot rest on a defendant’s position of authority alone. Ocasio-

Hernandez v. Fortuno-Buset, 640 F.3d 1, 16 (1st Cir. 2011).



                                                   6
           Case 1:20-cv-11357-LTS Document 24 Filed 07/06/21 Page 7 of 16




       Officials display deliberate indifference when it would be manifest to any reasonable

official that their conduct would very likely violate an individual’s constitutional rights. Febus-

Rodriguez v. Betancourt-Lebron, 14 F.3d 87, 92 (1st Cir. 1994). Mere negligence will not

suffice, though gross negligence can signify deliberate indifference. Maldonado-Denis, 23

F. Supp. 3d at 582. Where a supervisor lacks actual knowledge of censurable conduct, liability

may still attach if the supervisor formulated a policy or engaged in a custom that led to the

challenged occurrence. Id. Thus, a supervisor “may be liable for the foreseeable consequences of

such conduct if he would have known of it but for his deliberate indifference or willful blindness,

and if he had the power and authority to alleviate it.” Id. A plaintiff must also allege a strong

causal connection, or “affirmative link,” between the supervisor’s conduct and the street-level

misconduct for liability to attach: “for example, a sufficient causal nexus may be found if the

supervisor knew of, overtly or tacitly approved of, or purposely disregarded the conduct.” Id.

       Racioppi asserts that “[t]he court should view Governor Baker’s close participation in the

development of Boston’s security plan in combination with Mayor Walsh’s statements that ‘we

don’t want you in Boston’ and that ‘we will do everything in our power to keep hate out of our

city’ as ‘condonation or tacit authorization’ of the deprivation” of his rights. Doc. No. 22 at 9-

10. However, the case upon which Racioppi bases this argument rejects the precise reasoning he

employs.

       In Pereira-Castillo, an inmate at a correctional institution was suspected of attempting to

smuggle a cellphone into the facility. 590 F.3d at 37. Despite finding no contraband after

numerous strip searches, x-rays, and non-surgical procedures, and notwithstanding the inmate’s

denials that he was attempting to conceal contraband, he was subjected to an involuntary

abdominal surgical procedure. Id. at 46. The inmate then sued the correctional officers who



                                                  7
         Case 1:20-cv-11357-LTS Document 24 Filed 07/06/21 Page 8 of 16




conducted the strip search, the doctors who performed the medical examinations and surgery,

and various prison administrators who the plaintiff complained were “responsible for ensuring

that the correctional officers under their command followed practices and procedures [that]

would respect the rights and ensure the bodily integrity of [inmates].” Id. at 39. The plaintiff also

asserted that alleged misconduct by a particular correctional officer “followed . . . the regulations

and directives designed by” the administrative defendants. Id. at 49.

       The district court dismissed the complaint, finding the plaintiff had not plausibly alleged

a violation of his constitutional rights. Id. at 39. The First Circuit upheld the dismissal of claims

against administrative defendants who had not personally participated in the challenged conduct,

but on different grounds. Id. at 50. Though the complaint described strip search and x-ray

regulations promulgated by one administrative defendant, the Circuit concluded that neither

deliberate indifference nor the requisite “affirmative link” could plausibly be inferred from the

mere existence of a poorly implemented policy or from a bald assertion that harm somehow

resulted from the identified policies. Id.

       Like the plaintiff in Pereira-Castillo, Racioppi has failed to allege facts plausibly

showing either deliberate indifference or the causal link necessary to support claims against the

three named defendants. The Amended Complaint does not sufficiently identify a specific policy

resulting in the alleged deprivation; it makes only blanket reference to a “security plan” and a

bald assertion that harm resulted from that undescribed plan. Doc. No. 13-1 ¶¶ 36-39. Such

conclusory allegations cannot support a plausible claim of supervisory liability. The Amended

Complaint also fails to show a causal link between anything the named defendants did and the

harm Racioppi says he suffered. The allegations against the defendants are fairly summarized as

follows: based on their status and authority as public officials as well as their public statements,



                                                  8
         Case 1:20-cv-11357-LTS Document 24 Filed 07/06/21 Page 9 of 16




the defendants must have coordinated in advance of the Boston rally, must have known

the (unspecified) contents of the security plan developed for that event, and must have known

and intended that the plan would harm the event and impair the rights of its speakers. In the very

case Racioppi cites—Pereira-Castillo—the First Circuit found such allegations insufficient to

ground a plausible claim of supervisory liability under § 1983. Thus, Racioppi’s constitutional

claims against Governor Baker, Walsh, and Evans fail.

       In his brief opposing dismissal, Racioppi argues that he has stated a claim for a § 1985(3)

civil rights conspiracy. Doc. No. 22 at 5; Doc. No. 23 at 20. No such claim appears in either his

original or Amended Complaint. Even assuming Racioppi’s pro se status warrants considering

this new claim—whether by construing his Amended Complaint as including it, or by construing

his opposition as requesting leave to further amend in order to add it—any civil rights conspiracy

claim would fail on the present record. In urging that he has plausibly stated a claim under

§ 1985(3), Racioppi points to allegations that the defendants publicly stated they were working

together, that Walsh publicly stated he did not want the Boston rally to occur, and that the

defendants collaborated to develop the security plan. Doc. No. 23 at 21-22. According to

Racioppi, these allegations suffice to state the three elements of civil rights conspiracy: (1) an

agreement between two or more state actors; (2) to act in concert to inflict an unconstitutional

injury; and (3) an overt act done in furtherance of that goal causing damages. Williams v. City of

Boston, 771 F. Supp. 2d 190, 204 (D. Mass. 2011).

       The general cooperation among state actors will not suffice to show the requisite

“meeting of the minds” among alleged conspirators. Winfield v. Town of Andover, 305 F. Supp.

3d 286, 296 (D. Mass. 2018). See also Earle v. Benoit, 850 F.2d 836, 843 (1st Cir.

1988). In Winfield, pro se plaintiffs sued the Town of Andover, a number of police officers, and



                                                  9
        Case 1:20-cv-11357-LTS Document 24 Filed 07/06/21 Page 10 of 16




various fire and rescue personnel for alleged discriminatory treatment, including the prevention

of one plaintiff from exercising her First Amendment rights at a town hall meeting. Id. at 290,

292. The plaintiffs alleged that police officers and fire rescue personnel “acknowledge[d] in their

separate reports that they coordinated with one another,” and in some cases “used exact or

similar words or descriptions when referring to” a particular plaintiff. Id. at 296. Finding the

plaintiffs had failed to state a civil rights conspiracy claim, Judge Young explained that the

“meeting of the minds” required in order to allege the first element of such a claim cannot be

“based solely on the general cooperation between” various state or local actors. Id.

       Here, Racioppi describes the coordination of Governor Baker, Walsh, and Evans on

essentially the same grounds as were alleged, and persuasively rejected, in Winfield. Therefore,

even if Racioppi could show an underlying violation of his constitutional rights—and, as

explained in the next section, he has not done so here—Racioppi has not plausibly alleged the

sort of agreement among the defendants required to pursue a claim under § 1985(3).

                   2. Constitutional Violations

       Racioppi states that a violation of rights secured to him by the First Amendment occurred

when police officers acting pursuant to the security plan developed by the defendants kept him

from accessing the bandstand to speak when there was no legitimate public safety reason for

doing so. Doc. No. 23 at 6-7. He claims a violation of rights secured to him by the Fourteenth

Amendment occurred when the security plan prevented him and other speakers and supporters of

the Boston rally from accessing the bandstand while “tens of thousands of protestors were

allowed to march all over the Boston Common . . . without any sort of restrictions whatsoever.”

Id. at 9. Though Racioppi’s constitutional claims fail based on the absence of sufficient




                                                 10
         Case 1:20-cv-11357-LTS Document 24 Filed 07/06/21 Page 11 of 16




allegations to support supervisory liability as to the named defendants, the claims also fail for the

absence of allegations describing a violation of his constitutional rights.

       Regarding the First Amendment violation, “[w]ell-settled law . . . enjoins the police from

interfering with orderly, nonviolent protests merely because they disagree with the content of

speech or because they simply fear possible disorder.” Peña- Peña v. Figueroa-Sancha, 866 F.

Supp. 2d 81, 88 (D.P.R. 2012). Nonetheless, First Amendment rights are not absolute: “[w]hen

clear and present danger of riot, disorder, . . . or other immediate threat to public safety, peace, or

order appears, the power of the state to prevent or punish is obvious.” Cantwell v. Connecticut,

310 U.S. 296, 308 (1940). Given allegations that one officer directed him to enter the speaking

area albeit in a different location, no other officer ever prevented his entry, and he left voluntarily

after learning from members of the public of a possible violence, Racioppi has not plausibly

alleged any government officials prevented him from exercising his right to speak secured by the

First Amendment.

       Racioppi’s Fourteenth Amendment theory fails for similar reasons. A plausible

violation of the Equal Protection Clause is established when a plaintiff pleads that they were

treated differently from others similarly situated based on impermissible considerations, such

as intent to inhibit or punish the exercise of constitutional rights, or malicious or bad-faith intent

to injure a person. Clark v. Boscher, 514 F.3d 107, 114 (1st Cir. 2008). Political affiliation has

long been recognized as a classification that may not, by itself and absent justification, serve as a

basis for disparate treatment among similarly situated people. Davila Aleman v. Feliciana

Melecio, 992 F. Supp. 91, 101 (D.P.R. 1997). Political affiliation, however, is neither a suspect

nor a quasi-suspect classification, so allegations of discrimination on this basis are subject only

to rational basis review. Id. at 101-02.



                                                  11
        Case 1:20-cv-11357-LTS Document 24 Filed 07/06/21 Page 12 of 16




       Here, the equal-protection claim is facially defective because Racioppi has identified no

similarly situated individual who was treated differently by police or public officials at the

Boston rally. Rather, he alleged he was treated similarly to all persons: “[Racioppi] talked with

many members of the public . . . who stated the police were not letting anyone inside.” Doc. No.

13-1 ¶ 14 (emphasis added). While he argues (but does not allege in his complaint) that

counterprotesters were not stopped from continuing their free-speech activities, those activities,

according to Racioppi’s arguments, occurred outside the bandstand. Doc. No. 23 at 9.

Assuming without deciding that these arguments are within the scope of his Amended Complaint

in light of Racioppi’s pro se status, the arguments fail to plausibly allege Racioppi was treated

differently from similarly situated people both because of the different locations and the absence

of allegations that any defendant prevented Racioppi from speaking outside the bandstand.

       C.       Defamation Claim Against the Municipal Defendants

       In the Amended Complaint, Racioppi references several public statements by Walsh and

Evans. The Court reviews those statements here, then assesses whether any or all of them can

support a plausible defamation claim against either defendant. The statements identified by

Racioppi are:

   1. “Mayor Walsh stated to the media on August 12, 2017, ‘The whole premise behind what

       they’re doing there—the white supremacist group and the neo-Nazis, I don’t quite

       understand what their message is. From my understanding they want to come to Boston

       next week. There’s no place for that type of hate.’” Doc. No. 13-1 ¶ 21.

   2. “On August 13, 2017 Mayor Walsh used his platform as Mayor of a major metropolitan

       city and said to the press ‘We don’t need this type of hate. So my message is clear to this




                                                 12
        Case 1:20-cv-11357-LTS Document 24 Filed 07/06/21 Page 13 of 16




       group. We don’t want you in Boston. We don’t want you on Boston Common. We don’t

       want you spewing the hate that we saw yesterday, and the loss of life.’” Id. ¶ 22.

   3. “On August 14, 2017 Mayor Walsh continued to . . . accuse the free-speech group as

       being white supremacists, neo-nazis, and domestic terrorists . . . [saying]: “We reject

       racism, we reject white supremacy, we reject anti-Semitism, we reject the KKK, we

       reject neo-Nazis, we reject domestic terrorism and we reject hatred, and we will do every

       single thing in our power to keep hate out of our city.” Id. ¶ 23.

   4. “On August 18, 2017 with Governor Baker and Commissioner Evans in front of a ‘City

       of Boston’ banner during a press conference, Mayor Walsh disregarded a question asked

       by the media about how the organizers of the free-speech rally can be categorized as a

       hate group because they invited a representative of Black Lives Matter . . . to speak: ‘No,

       I think that—who invited them? No, I don’t know, I didn’t hear that. That’s something—I

       don’t know.’” Id. ¶ 25.

   5. “After the free-speech event concluded, . . . [Evans said]: ‘We had a job to do. We did a

       great job. I’m not going to listen to people who come in here and want to talk about hate.

       And you know what? If they didn’t get in, that’s a good thing because their message isn’t

       what we want to hear.’” Id. ¶ 35.

       Walsh and Evans preliminarily challenge Racioppi’s defamation claim by arguing such a

claim is precluded by Navom v. Walsh, No. 19-P-230, 2020 WL 1682818 (Mass. App. Ct. Apr.

7, 2020) (unpublished), rev. denied, 485 Mass. 1101 (June 11, 2020). The Court disagrees.

Though it involved a similar claim arising from the same rally, that action involved a different

plaintiff. The defendants have identified no basis for finding that sufficient privity exists between

the two plaintiffs—Navom and Racioppi—to invoke claim preclusion principles. That said,



                                                 13
        Case 1:20-cv-11357-LTS Document 24 Filed 07/06/21 Page 14 of 16




Navom is persuasive precedent in which a Massachusetts appellate court applying state tort law

considered many statements similar to those at issue here, concluded they are conditionally

privileged, and dismissed a defamation claim.

               1. Conditional Privilege

       Like Racioppi, Navom was a scheduled speaker at the Boston rally who sued Walsh for

defamation, complaining that Walsh’s statements—including some of the same statements cited

by Racioppi—inappropriately characterized him as a member of a hate group. Id. at *2. The

identified statements did not refer to Navom by name. Id. at *3. Affirming the dismissal of the

action, the Massachusetts Appeals Court (“MAC”) reasoned that there was “no real dispute that

[Walsh] spoke as a public official, about a public event, in the wake of the Charlottesville rally,

which related to public safety, social justice, tolerance, free speech, and part of an ongoing and

publicized national discourse.” Id. at *4. Thus, the challenged statements were conditionally

privileged and could not support a defamation claim absent actual malice. Id. at *4-5.

       Finding Navom had not plausibly alleged malice, the MAC emphasized that his

complaint “contain[ed] only conclusory and speculative allegations to the effect that the

defendant must have read [a particular] website, Facebook posts, or other information, that

would have alerted him that the organizers and speakers at the Boston rally were not associated

with hate groups or the Charlottesville rally.” Id. As the MAC explained, more is required before

statements such as these can give rise to a viable defamation claim. Id.

       Here, as in Navom, both Walsh and Evans were speaking as public officials about a

public event relating to public safety, and they did so in the wake of the nationally publicized

Charlottesville rally. As their statements were therefore conditionally privileged, Racioppi

must allege either actual malice, or that the defendants entertained serious doubts as to



                                                 14
        Case 1:20-cv-11357-LTS Document 24 Filed 07/06/21 Page 15 of 16




the statements’ truth. Like Navom, Racioppi essentially asserts that Walsh and Evans should or

must have learned of Racioppi’s statements to the media disclaiming affiliation with hate

groups, and that the question from a reporter about a Black Lives Matter speaker slated for the

event should have caused Walsh to doubt whether the Boston rally participants were members of

a hate group. Doc. No. 23 at 14. However, these allegations are plainly insufficient to support an

allegation of actual malice, and they do not plausibly suggest that the defendants spoke in

reckless disregard for the truth, for the reasons explained by the MAC when it rejected Navom’s

nearly identical arguments. Therefore, Racioppi’s defamation claim founders because the

statements underlying it are protected by conditional privilege.

               2. Defamation Elements

       Even if there were a basis to set aside the conditional privilege and evaluate the adequacy

of Racioppi’s defamation claim on its merits, the claim would fail. To state a prima facie claim

of defamation, a plaintiff must show that the defendant was (1) at fault for the publication of a

false statement (2) of and concerning the plaintiff (3) which was capable of damaging his or her

reputation in the community, and (4) which either caused economic loss or is actionable without

proof of economic loss. Shay v. Walters, 702 F.3d 76, 81 (1st Cir. 2012). Context is critical: a

challenged statement must be examined in its totality, “consider[ing] all the words used, not

merely a particular phrase or sentence.” Stanton v. Metro Corp., 438 F.3d 119, 124 (1st Cir.

2006). For example, a court must consider the circumstances under which the statement was

made and give weight to any cautionary terms used by the person publishing the statement. Cole

v. Westinghouse Broad. Co., Inc., 435 N.E.2d 1021, 1025 (Mass. 1982).




                                                15
        Case 1:20-cv-11357-LTS Document 24 Filed 07/06/21 Page 16 of 16




       In this case, the statements made by Walsh and Evans were not “of and concerning”

Racioppi. Navom, 2020 WL 1682818 at *3. Racioppi does not—and could not—argue that any

of the challenged statements specifically referenced him. Where an allegedly defamatory

statement refers to a group instead of a member of the group, an individual plaintiff can show the

statements were “of and concerning” him only by showing that a “special application” or

“particular reference” to him can be reasonably inferred from the general commentary. Loeb v.

Globe Newspaper Co., 489 F. Supp. 481, 483-84 (D. Mass. 1980). This generally requires more

than merely alleging membership in the relevant group. Id. at 483; see HipSaver, Inc. v.

Kiel, 984 N.E.2d 755, 766 (Mass. 2013) (explaining this element may be satisfied via extrinsic

facts showing that a third person understood the challenged statement to refer to the plaintiff).

       Racioppi makes no factual allegations plausibly suggesting that by referring to the group,

the speakers were making statements “of or concerning” him. Without this, Racioppi has failed

to state a claim for defamation.

IV.    CONCLUSION

       For the foregoing reasons, Racioppi’s Motion to Amend (Doc. No. 13) is ALLOWED,

and the Defendants’ Motions to Dismiss (Doc. Nos. 10, 18) are also ALLOWED. A separate

judgment will issue promptly.

                                                      SO ORDERED.


                                                       /s/ Leo T. Sorokin
                                                      Leo T. Sorokin
                                                      United States District Judge




                                                 16
